Citation Nr: 0830860	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO. 06-37 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond October 15, 2006.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran retired from service in September 1971, after 
more than 20 years of active honorable service. The appellant 
is the veteran's daughter. She has received DEA under 
Chapter 35, Title 38, United States Code since the veteran's 
service-connected death in August 1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The appellant received 45 months of charged DEA for 
courses taken from August 26, 2000 through October 15, 2006.

2. The evidence does not show that the appellant requires an 
extension to pursue special restorative training or that she 
qualifies for courses under the special assistance for the 
educationally disadvantaged program.


CONCLUSION OF LAW

The criteria for an extension of DEA beyond October 15, 2006 
have not been met. 38 C.F.R. §§ 3501, 3511, 3512 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3044, 
21.3300, 21.3344, 3512 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has a statutory duty to notify an appellant of 
the evidence necessary to substantiate a claim and to assist 
her in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007). However, 
that duty is not applicable in cases where, as here, 
undisputed facts render an appellant ineligible for the 
benefit claimed and further factual development could not 
lead to an award. VAOPGCPREC 5-2004 (June 23, 2004). 
Therefore, the Board will proceed to the merits of the 
appeal.

The appellant seeks to have her DEA extended beyond October 
15, 2006. She states that VA stopped her benefits in the 
middle of semester when she was actively enrolled in courses 
which would result in her graduation with a college degree. 
She contends that she is entitled to such benefits until she 
reaches the age of twenty-six which would include the time 
frame in question. She also contends that an extension of DEA 
is warranted, because she needs to pursue special restorative 
training and/or courses under the special assistance for the 
educationally disadvantaged program. After reviewing the 
record, however, the Board finds no legal basis to support 
the extension of her DEA. Therefore, the appeal must be 
denied.

The record shows that appellant is eligible for DEA, because 
she is the child of a veteran who died as the result of 
service-connected disability. See 38 U.S.C.A. 
§ 3501(a)(1)(A); 38 C.F.R. § 21.3021. However, the issue in 
this case is not whether the appellant is eligible for 
Chapter 35 benefits, but whether she is entitled to an 
extension of those benefits beyond the 45 months established 
by law. 

DEA is provided pursuant to Chapter 35, Title 38, United 
States Code. See 38 U.S.C.A. §§ 3501, 3512. The period of 
eligibility for a child of the veteran generally extends from 
the child's eighteenth birthday and ends on the child's 
twenty-sixth birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041. During that eight year period (ninety-six months), 
the child is entitled to educational assistance not to exceed 
45 months, or the equivalent thereof in part-time training. 
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a). 
The 45 month period of entitlement need not be consecutive 
but must be completed before the period of eligibility 
lapses. 38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b). The 45 
month limitation may be exceeded only where no charge against 
the entitlement is made based on a course or courses pursued 
by a spouse or surviving spouse under the special assistance 
for the educationally disadvantaged program; or where special 
restorative training authorized under law exceeds 45 months. 
38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 
21.3300(c), 21.3344(c).

In this case, the appellant was born in March 1982 and was 
awarded DEA, commencing in August 2000. Initially, she 
pursued a 2 year degree at Houston Community College with the 
goal of transferring to a four year institution. Thereafter, 
she made a number of changes to her program. 

In January 2001, VA was notified that the appellant had 
transferred to the Academy of Health Care Professions where 
she was approved to further utilize her VA education benefits 
in pursuit of certificate as a Dental Assistant. It was later 
determined that the Dental Assistant program exceeded the 
length of time which could be approved by VA. She was 
informed of her potential remedies, and in April 2002, VA was 
informed that she had returned to Houston Community College 
in its Human Resources program. In July 2003, she requested a 
change of program with the goal of obtaining a Bachelor of 
Science degree at Prairie View A&M University. In August 
2006, she enrolled in courses to be applied to that program. 
The ending date of those courses was December 15, 2006. 
However, the record reflects that her Chapter 35 benefits had 
been exhausted on October 15, 2006; that is, she had used her 
maximum entitlement of 45 months of DEA. Therefore, VA 
terminated her education benefits, effective October15, 2006.

The appellant does not dispute that she received 45 months of 
charged benefits. Rather, she contends that her VA education 
benefits should be extended. She cites three primary reasons: 
1) She alleges that by October 15, 2006, she had not reached 
her twenty sixth birthday; 2) she contends that she needs 
special restorative training; and 3) she contends that she 
requires special assistance for the educationally 
disadvantaged. 

Although the appellant had not reached her twenty-sixth 
birthday at the time her benefits were terminated, she had 
reached her maximum of 45 months of dependents' educational 
assistance. It must be emphasized that generally, an eligible 
child has a period of 45 months to use her benefits. That 45 
month period must be used at some time during her eight years 
(ninety-six months) of eligibility between her eighteenth and 
twenty-sixth birthdays. Such time frames allow the appellant 
flexibility in tailoring her educational schedule to fit her 
particular needs. Because she used her 45 months of benefits 
prior to her twenty-sixth birthday, she must fall under one 
of the exceptions which would permit her to extend those 
benefits. That is, she must require special restorative 
training or special assistance for the educationally 
disadvantaged.

Special restorative training may be prescribed by VA where 
needed to overcome or lessen the effects of a physical or 
mental disability for the purpose of enabling an eligible 
child to pursue a program of education, special vocational 
program or other appropriate goal. Such courses may include 
(1) Speech and voice correction or retention, (2) Language 
retraining, (3) Speech (lip) reading, (4) Auditory training, 
(5) Braille reading and writing, (6) Training in ambulation, 
(7) One-hand typewriting, (8) Nondominant handwriting, (9) 
Personal, social and work adjustment training, (10) Remedial 
reading, and (11) Courses at special schools for mentally and 
physically disabled or (12) Courses provided at facilities 
which are adapted or modified to meet special needs of 
disabled students. 38 U.S.C.A. § 3540; 38 C.F.R. § 21.3300. 

Although the appellant claims to have a learning disability, 
attention deficit hyperactivity disorder, there is no 
competent evidence of record that she ever applied for 
restorative training or that she requires any of the courses 
noted above. In fact, the course for which she seeks an 
extension is part of a program leading to a baccalaureate 
degree. Therefore, she does not meet the criteria for an 
extension based on the need for restorative training.

The special assistance for the educationally disadvantaged 
program is applicable only to eligible spouses or surviving 
spouses of deceased veterans. Since the appellant is the 
veteran's daughter, an extension is not warranted on that 
basis. 38 C.F.R. §§ 21.3044(c)(1), 21.3045, 21.3344. 

Because the appellant's assertions do not fit within the 
narrowly defined circumstances under which more than 45 
months of Chapter 35 DEA may be awarded, there is no legal 
basis for an extension of DEA beyond October 15, 2006. The 
law is dispositive of the issue; and, therefore, the appeal 
must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Entitlement to DEA under Chapter 35, Title 38, United States 
Code, beyond October 15, 2006, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


